A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE SPECIFICATION:
Please amend the title of the invention (pursuant to the Manual of Patent Examining Procedure (MPEP) § 606.01, wherein it states that "[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner's amendment."), as follows:

COMPENSATING CEILING FORMWORK ELEMENT FOR BUILDING AROUND AN OBSTACLE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art to Peri (DE 10 2007 021 159) does not show or fairly teach the invention defined by either of claims 14, 16 and 20 for the reasons presented within pages 8-11 of Applicant’s response of April 28, 2022. The prior art to Gapski et al. (FR 3,003,285) does not show or fairly teach the invention defined by either of claims 14, 16 and 20 since Gapski et al. does not effectively show a compensating formwork element comprising a frame which is not fully closed on one side. Gapski et al does show a formwork element, (e.g., Fig, 5 and 6), with first and second legs equal to legs of the plurality of formwork elements shown in Fig. 2 for example. However, the compensating formwork element of Gapski et al. appears closed by a plate 13, 42 and shown in Fig. 6 as 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                               /MICHAEL SAFAVI/                                                               Primary Examiner, Art Unit 3631                                                                                                                                         


























MS
June 04, 2022